DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed October 28, 2021, regarding the 35 U.S.C 102 rejection of claims 1-11 and 13 having been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vitt et al. (U.S Pre-Grant Publication 20120269647) hereinafter Vitt.  The new grounds of rejection are necessitated by amendment.
Based upon the new grounds of rejection above, the claims are not allowable and therefore will not be rejoined.
The previous 35 U.S.C 112 rejections have been withdrawn.
Claim Objections
Claim 22 is objected to because of the following informalities:
The claim recites, “wherein a least two inlet cooling channels” rather than “at least two inlet cooling channels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 22 recites the limitation "trailing edge cooling chamber" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “trailing edge chamber”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S Pre-Grant Publication 20180230815) hereinafter Jones.
Regarding claim 1, Jones discloses:
A cooling assembly {[0003]} comprising:
a coolant chamber disposed inside an airfoil of a turbine assembly {Figure 4 (11)},
the coolant chamber configured to direct coolant inside the airfoil of the turbine assembly {[0036]},
the airfoil including a pressure side and a suction side and extending between a leading edge of the airfoil and a trailing edge of the airfoil along an axial length of the airfoil {[0004], leading edge is present implicitly in the disclosure of the airfoil};
one or more inlet cooling channels fluidly coupled with the coolant chamber {Figure 4/6 (13) has two instances, see Figures 2/3 for reference numbers} and configured to direct the coolant in a direction toward a trailing edge chamber of the airfoil {Figure 6 (13) is towards trailing edge chamber (15)},
the trailing edge chamber fluidly coupled with at least one of the one or more inlet cooling channels {Figure 6 (15) is coupled to the instances of (13)},
the trailing edge chamber disposed at the trailing edge of the airfoil and including an inner surface extending from the pressure side to the suction side {Figure 4 (15) has an inner surface at the trailing edge that extends between pressure side and suction side},
wherein the one or more inlet cooling channels are configured to direct at least a portion of the coolant to impinge on the inner surface of the trailing edge chamber {Figure 4 (13) instances impinge on the inner surface of (15)}; and
one or more outlet cooling channels configured to direct at least a portion of the coolant in one or more directions away from the trailing edge chamber of the airfoil {Figure 4/6 (15) has two instances that direct away from the trailing edge chamber, see Figures 2/3 for reference numbers}.
Regarding claim 22, Jones further discloses:
wherein a least two inlet cooling channels extend to the trailing edge cooling chamber {Figures 4/6 both instances of (13) extend to (15)}
and at least two trailing edge conduits extend from the trailing edge cooling chamber {Figures 4/6 (16) has multiple instances that extend from (15)}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S Pre-Grant Publication 20100226755) hereinafter Liang in view of Vitt et al. (U.S Pre-Grant Publication 20120269647) hereinafter Vitt.

    PNG
    media_image1.png
    664
    784
    media_image1.png
    Greyscale

Regarding claim 1, Liang discloses:
A cooling assembly {[0004]} comprising:
a coolant chamber {Figure 2 (18)} disposed inside an airfoil of a turbine assembly {[0014]},
the coolant chamber configured to direct coolant inside the airfoil of the turbine assembly {Figure 2 (18) is a supply chamber, [0018]},
the airfoil including a pressure side and suction side {Figure 2 (42) (44)} and extending between a leading edge of the airfoil and a trailing edge of the airfoil along an axial length of the airfoil {Figure 1 (30) extends between (38) and (40)};
one or more inlet cooling channels {Figure 2 (24) of trailing edge instance of (56) and Annotated Figure 2 (VI), and (28) of trailing edge instance (54)} fluidly coupled with the coolant 
the trailing edge chamber fluidly coupled with at least one of the one or more inlet cooling channels {Annotated Figure 2 (V) is fluidly coupled with (VI)},
the trailing edge chamber disposed at the trailing edge of the airfoil {Annotated Figure 2 (V) is at trailing edge} and including an inner surface {Annotated Figure 2 (V) has inner surface which is a sidewall shown in the figure},
wherein the one or more inlet cooling channels are configured to direct at least a portion of the coolant in a direction toward the inner surface of the trailing edge chamber {Annotated Figure 2 (VI) directs coolant toward (V) including the inner surface};
and one or more outlet cooling channels {Figure 2 (28) of trailing edge instance of (56)} configured to direct at least a portion of the coolant in one or more directions away from the trailing edge chamber of the airfoil {Figure 2 (28) of trailing edge instance of (56) directs coolant away from (V)}.
Liang is silent wherein:
the inner surface is extending from the pressure side to the suction side, and
wherein the one or more inlet cooling channels are configured to direct at least a portion of the coolant to impinge on the inner surface of the trailing edge chamber
Vitt pertains to a cooling configuration of an airfoil.

    PNG
    media_image2.png
    612
    563
    media_image2.png
    Greyscale

Vitt teaches:
the inner surface is extending from the pressure side to the suction side {Annotated Figure 3 (VIII), [0031]}, and
Note, Vitt teaches the trailing edge chamber which the inner surface is a part of as shown in the Annotated Figure 3 (V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pins of the trailing edge of Vitt in the trailing edge of Liang.  One of ordinary skill in the art would be motivated to do so for structural rigidity and heat additional heat transfer {Vitt [0031]}.       
The combination of Liang and Vitt further teaches wherein the one or more inlet cooling channels are configured to direct at least a portion of the coolant to impinge on the inner surface of the trailing edge chamber {the coolant from the inlet cooling channels of Liang impinge on the surface of the pins (94) of Vitt, which is the inner surface of the trailing edge chamber}.
Regarding claim 2, Liang further discloses wherein at least one of the one or more inlet cooling channels is disposed between at least one of the one or more outlet cooling channels and one of another outlet cooling channel or another inlet cooling channel {Annotated Figure 2 (VI) inlet cooling channel is disposed between outlet cooling channel (28) of trailing edge instance (56) and inlet cooling channel (28) of trailing edge instance (54)}.
Regarding claim 3, Liang further discloses wherein at least one of the one or more inlet cooling channels is fluidly coupled with at least one of the one or more outlet cooling channels {Figure 2 inlet cooling channel (24) of trailing edge instance of (56) is fluidly coupled to outlet cooling channel (28) of trailing edge instance of (56)}.
Regarding claim 4, Liang further discloses:
further comprising one or more suction side conduits fluidly coupled with a suction side inner surface of the airfoil within at least one of the one or more inlet cooling channels or at least one of the one or more outlet cooling channels {Figure 2, suction side conduit exit (58) is within outlet cooling channel (28) of trailing edge instance of (56)},
wherein the one or more suction side conduits are configured to direct a portion of the coolant toward a suction side of the airfoil {Figure 2 (58) on suction side}.
Regarding claim 5, Liang further discloses wherein the one or more suction side conduits are sized to control a pressure of the portion of the coolant directed toward the suction side of the airfoil {The suction side conduits described in claim 4 inherently have dimensions; these dimensions inherently impact the pressure of the coolant that flows through them. Additionally, this is an apparatus claim where the limitation may be attempting to claim a mental process of the designer}.
Regarding claim 6, Liang further discloses:
further comprising one or more pressure side conduits fluidly coupled with a pressure side inner surface of the airfoil within at least one of the one or more inlet cooling channels or at least one of the one or more outlet cooling channels {Figure 2, pressure side conduit exit (58) is within inlet cooling channel (28) of trailing edge instance of (54)},
wherein the one or more pressure side conduits are configured to direct a portion of the coolant toward a pressure side of the airfoil {Figure 2 (58) on pressure side}.
Regarding claim 7, Liang further discloses wherein the one or more pressure side conduits are sized to control a pressure of the portion of the coolant directed toward the pressure side of the airfoil {The pressure side conduits described in claim 6 inherently have dimensions; these dimensions inherently impact the pressure of the coolant that flows through them. Additionally, this is an apparatus claim where the limitation may be attempting to claim a mental process of the designer}.
Regarding claim 8, Liang further discloses wherein at least one of the one or more inlet cooling channels is fluidly coupled with one of the one or more outlet cooling channels {Figure 2 inlet cooling channel (24) of trailing edge instance of (56) is fluidly coupled to outlet cooling channel (28) of trailing edge instance of (56)}, and is fluidly separate from the trailing edge chamber {Annotated Figure 2 (24) of trailing edge instance of (56) is fluidly separate from (V)}.
Regarding claim 9, Liang further discloses wherein the trailing edge chamber is fluidly coupled with one or more trailing edge conduits {Annotated Figure 2 (V) is coupled to trailing edge conduit (VII)}, wherein the one or more trailing edge conduits are configured to direct at least a portion of the coolant out of the trailing edge chamber {Annotated Figure 2 coolant is directed out of (V) via (VII)}.
Regarding claim 10, Liang further discloses wherein the one or more trailing edge conduits are configured to direct at least a portion of the coolant out of the airfoil at an angle relative to the direction the one or more inlet cooling channels direct the coolant toward the 
Regarding claim 11, Liang further discloses:
wherein one of the one or more inlet cooling channels is a first outer cooling channel {Figure 2 inlet cooling channel (24) of trailing edge instance of (56) is positioned near outer edge of the airfoil},
and at least one of the one or more outlet channels is a second outer cooling channel {Figure 2 outlet cooling channel (28) of trailing edge instance of (56) is positioned near outer edge of the airfoil},
wherein the first outer cooling channel is fluidly coupled with the second outer cooling channel {the two outer channels above are clearly fluidly coupled},
and the first outer cooling channel and the second outer cooling channel are fluidly separate from the trailing edge chamber {Annotated Figure 2 (24) and (28) of trailing edge instance of (56) are fluidly separate from (V)}.
Regarding claim 13, Liang further discloses:
wherein at least one of the one or more inlet cooling channels or the one or more outlet cooling channels is disposed along a suction side of the airfoil {Figure 2 (24) of trailing edge instance of (56)}
and is configured to reduce an amount of heat transfer from a gas outside of the suction side of the airfoil to a portion of the coolant inside the airfoil {the cited channel inherently reduces the amount of heat transferred to the coolant in the interior part of the airfoil by having coolant supplied along the channel and separating the interior portion of the airfoil from the gases on the exterior of the airfoil},
and at least one of the one or more inlet cooling channels or the one or more outlet cooling channels is disposed along a pressure side of the airfoil {Figure 2 (28) of trailing edge instance of (54)}
and is configured to reduce an amount of heat transfer from a gas outside of the pressure side of the airfoil to a portion of the coolant inside the airfoil {the cited channel inherently reduces the amount of heat transferred to the coolant in the interior part of the airfoil by having coolant supplied along the channel and separating the interior portion of the airfoil from the gases on the exterior of the airfoil}.


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the totality of the limitations precludes the prior art anticipating the claim.  Liang has a different structure than that of the instant application.  The interpretation of the different claimed aspects are interrelated; therefore, a single set of limitations cannot be pointed to as the aspect that Liang (in view of Vitt) does not teach.  A similar statement can be made for other prior art such as Jones.
Specifically Liang is not able to teach the limitations “the first inlet cooling channel extending from the coolant chamber to a passageway on a first side of the second inlet cooling channel” and “wherein at least one outlet cooling channel of the one or more outlet cooling channels extends from the passageway to the coolant chamber on a second side of the first inlet cooling channel”.  There is no passageway in Liang that meets the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunha et al. (U.S Patent 5,464,322) discloses a return circuit in the trailing edge.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745